Caton, J. At the time of the marriage of the parties, the complainant had 320 dollars in money, which came to the hands of the complainant; with fifty dollars of which he entered a forty acre tract of land in the name of the complainant. The balance he appropriated to his own use. 'When the defendant abandoned the complainant, he left her in possession of his dwelling, and some personal property, a part of which she sold, and with the proceeds purchased another forty acre tract of .land in her own name. The rents of the defendant’s real estate are about $120 per annum, being one dollar per acre for the improved part, and he has personal property of the value of 200 dollars. After the divorce was decreed, the question of alimony came on to be considered, and also the rights of the parties as to the disposition of the land standing in the name of the complainant ; the above facts being considered as upon a cross-bill. The court decreed that the complainant should convey to the defendant the premises last above mentioned, and should retain the first, and that the defendant should pay to her thirty dollars per annum, as alimony, to secure which a lien was created upon the forty acres of land which she was decreed to convey to him. From this decree the complainant has appealed to this court. We are not disposed to disturb the decision of the circuit court. There can be no question as to the propriety of that portion of the decree which directs the complainant to convey to the defendant the forty acres which she entered with the proceeds of property which she had sold, belonging to him. It was bought with his money, and there can be no doubt he had the right to claim it as his own. While there was an undoubted propriety in allowing her to retain the forty «acres which he had entered in her name, with money which she had brought to him at the marriage; it is worthy of consideration upon the question of alimony, that that forty acre tract had all been improved by him, and constituted a part of his farm, and by those improvements its value must have been much enhanced, and rendered immediately available and productive for her support. What is the present value of that lot does not appear; but if it is worth as much rent per acre as .the balance of the farm,— and there is nothing in the case to show that it is not, — it will produce an annual income of forty dollars. In addition to this, the court allowed' her -thirty dollars per year, thus securing her an annual income of seventy dollars; while his income, after deducting the thirty dollars, will be but ninety dollars per annum. With this we cannot say that injustice was done her, but, on the other hand, think she receives a liberal allowance, considering the circumstances of the defendant. Before we should feel justified in disturbing a decree of this kind, we ought to be able to say that manifest injustice has been done. The conduct of the parties may very properly be taken into consideration, upon the question of alimony. That is not before us as it was presented to the circuit court upon the hearing of the case for the divorce, so that, to that extent at least, the circuit court had more facilities for judging of the respective merits of the parties than we have. In cases where the circumstances may justify a divorce under our statute, there may be widely different degrees of merit on' the one side, and censure on the other, which should very properly be considered in determining the question of alimony, quite independent of the pecuniary circumstances of the parties. Hence the decision of the circuit court is entitled to every reasonable intendment in its favor. But if we look alone at the pecuniary circumstances of the parties, as manifested by the facts stated in this record, we are well satisfied that the court below was sufficiently liberal towards the complainant. We must affirm the decree of the circuit court. Decree affirmed.